Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01870


   G.A. RESORT CONDOMINIUM ASSOCIATION, INC., a
   Colorado Nonprofit Corporation,

           Plaintiff,

   v.

   ILG, LLC, a Delaware limited liability company, et al.,

           Defendants.



                 UNOPPOSED MOTION FOR FURTHER EXTENSION OF
                  TIME FOR ALL DEFENDANTS TO ANSWER, MOVE
              OR OTHERWISE RESPOND TO FIRST AMENDED COMPLAINT


          Defendants ILG, Inc., Chicago Title Timeshare Land Trust, LLC, Grand Aspen Lodging,

  LLC, HPC Developer, LLC, HPC Owners’ Association, Inc., HV Global Group, Inc., HV Global

  Management Corporation, and Marriott Vacations Worldwide Corporation (collectively,

  “Defendants”) file this Unopposed Motion for a five day Further Extension of Time for All

  Defendants to Answer, Move or Otherwise Respond to the Complaint, from October 23, 2019, to

  October 28, 2019. As supporting grounds, Defendants state as follows:




                                                 1
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 2 of 7




                        CERTIFICATE PURSUANT TO L. CIV. R. 7.1(a)

          1.      Defendants’ counsel have conferred with counsel for Plaintiff G.A. Resort

  Condominium Association, Inc. (the “Association”), who advise that they do not object to this

  further extension of time and do not oppose this Motion, provided that “the Court does not have

  an issue with Defendants’ third request for extension” in light of the procedural history more fully

  described below.

                       PROCEDURAL HISTORY AND FACTUAL BASIS

          2.      The Association originally filed its Complaint in the Colorado District Court for

  Pitkin County, Colorado, on May 29, 2019. Defendants timely removed this case from the District

  Court for Pitkin County, Colorado, to this Court on June 27, 2019. ECF #1.

          3.      Before removal, under the State Court rules, Defendants’ deadline to answer, move

  or otherwise respond to the Complaint was 35 days after service of the Summons and Complaint

  out of state on each Defendant out of state. The original deadline by which Defendants were to

  respond to the Complaint was July 5, 2019. By Order dated July 2, 2019 (ECF #13), this Court

  granted Defendants’ unopposed motion to extend the time to answer, move or otherwise respond

  to the initial Complaint to August 23, 2019.

          4.      Pursuant to Rule IV(N)(2)(a) of this Court’s Practice Standards (Civil), on July 31,

  2019, the parties met and conferred with respect to the grounds for Defendants’ proposed motion

  to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2) and (6). Following consideration of

  certain of those grounds, counsel for the Association advised Defendants’ counsel on August 7,

  2019, that the Association intended to amend the Complaint in an effort to overcome certain of the

  objections raised by Defendants.


                                                   2
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 3 of 7




          5.      Accordingly, on August 7, 2019, Defendants filed an unopposed motion adjourning

  their time to answer, move or otherwise respond to the Complaint to 30 days after the filing of a

  First Amended Complaint (ECF #31). The Court granted that motion in an August 9, 2019 Order

  (ECF #33). The Association filed the First Amended Complaint (the “FAC”) on August 23, 2019

  (ECF #34).

          6.      In response to the FAC, Defendants had originally prepared a Motion to Compel

  Arbitration and Stay in Lieu of an Answer, to be filed on September 23, 2019 (the “Arbitration

  Motion”). As required by the above Practice Standard and Rule, Defendants’ counsel met and

  conferred with the Association’s counsel before filing the Arbitration Motion to discuss its

  potential resolution. Through the meet and confer process, the parties’ counsel negotiated a

  stipulation from September 16 through 20, 2019, pursuant to which Defendants waived their right

  to seek arbitration in exchange for certain stipulations by the Association. To ensure that they then

  had sufficient time to prepare a new responsive pleading to the FAC, on September 20, 2019,

  Defendants filed an unopposed motion for an additional 30 days to answer, move or otherwise

  respond to the FAC (ECF #37). The Court granted that motion in a September 20, 2019 Order

  (ECF #39).

          7. Given the foregoing, the total extensions and time previously granted to Defendants

  have been: (i) an additional 45 days to respond to the initial Complaint; and (ii) a total of 60 days

  to respond to the FAC, from August 23, 2019 (when the FAC was filed) to October 23, 2019.

          8.      In preparing a motion to dismiss the FAC pursuant to Fed. R. Civ. P. 12(b)(2) and

  (6), Defendants encountered certain unexpected scheduling and other delays necessitating this

  request for an additional five days to prepare, compile and file the necessary motion papers.


                                                   3
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 4 of 7




           9.     In light of the above, Defendants respectfully request that, to have adequate time to

  complete their motion to dismiss the FAC, Defendants’ time within which to answer, move or

  otherwise file a responsive pleading to the FAC be extended from October 23, 2019 to October

  28, 2019.

           10.    Pursuant to Local Civil Rule 6.1(a), if a request for an extension of time is more

  than 21 days from the initial deadline (as it is here), the request must be approved by Court order

  on motion.

           11.    No other deadlines will be impacted by this request.

           12.    This request for extension is in the interests of justice and not made for purposes of

  delay.

           13.    The Association will not be prejudiced by this extension of time and has consented

  to it, subject to the statement made in paragraph 1 above.

           WHEREFORE, Defendants respectfully request that this Court adjourn the deadline for all

  Defendants to answer, move or otherwise respond to the amended Complaint from October 23,

  2019, to October 28, 2019.

  Dated: October 22, 2019                                Respectfully submitted,

                                                         By: s/ Naomi G. Beer
                                                             Naomi G. Beer, Esq.
                                                         GREENBERG TRAURIG, LLP
                                                         1144 Fifteenth Street, Suite 3300
                                                         Denver, Colorado 80202
                                                         Telephone: (303) 572-6500
                                                         Facsimile: (303) 572-6540
                                                         E-mail: beern@gtlaw.com
                                                                 -and-
                                                         By: s/ Roger B. Kaplan
                                                             Roger B. Kaplan, Esq.
                                                         GREENBERG TRAURIG, LLP
                                                         500 Campus Drive, Suite 400
                                                    4
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 5 of 7




                                          Florham Park, NJ 07931-0677
                                          Tel:   973.360.7900
                                          Fax:   973-301.8410
                                          Email: KaplanR@gtlaw.com

                                          Attorneys for Defendants




                                      5
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 6 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 22nd day of October, 2019, a true and accurate copy of the
  foregoing UNOPPOSED MOTION FOR FURTHER EXTENSION OF TIME FOR ALL
  DEFENDANTS TO ANSWER, MOVE, OR OTHERWISE RESPOND TO FIRST
  AMENDED COMPLAINT was filed and served with the Clerk of the Court via ECF, which will
  send notification to the following:

          Matthew C. Ferguson
          Michelle K. Schindler
          The Matthew C. Ferguson Law Firm, P.C.
          119 South Spring, Ste. 201
          Aspen, CO 81611

          Via Email Only
          Tyler Meade
          Annie Decker
          The Meade Firm, P.C.
          12 Funston Ave., Ste. A
          San Francisco, CA 94129
          tyler@meadefirm.com
          annie@meadefirm.com

          Via Email Only
          Michael J. Reiser
          Reiser Law, P.C.
          1475 N. Broadway, Ste. 300
          Walnut Creek, CA 94596
          michael@reiserlaw.com



                                                     s/ Gregory Scavelli
                                                     Gregory Scavelli
                                                     (Original on file at offices of Greenberg Traurig,
                                                     LLP, pursuant to C.R.C.P. 121, § 1-26)




                                                6
  ACTIVE 46730089v1
Case 1:19-cv-01870-RM-GPG Document 49 Filed 10/22/19 USDC Colorado Page 7 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01870


   G.A. RESORT CONDOMINIUM ASSOCIATION, INC., a
   Colorado Nonprofit Corporation,

           Plaintiff,

   v.

   ILG, INC., a Delaware corporation, et al.,

           Defendants.



             ORDER GRANTING UNOPPOSED MOTION FOR FURTHER
            EXTENSION OF TIME FOR ALL DEFENDANTS TO ANSWER,
         MOVE OR OTHERWISE RESPOND TO FIRST AMENDED COMPLAINT


          This Court, having considered Defendants’ Unopposed Motion for Further Extension of

  Time for All Defendants to Answer, Move or Otherwise Respond to the First Amended

  Complaint (the “Motion”), and being duly advised in the premises of the Motion, finds that the

  Motion is meritorious and should be GRANTED.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the deadline for

  Defendants to answer, move or otherwise respond to the First Amended Complaint is adjourned

  from October 23, 2019 to October 28, 2019.

          Dated this ________ day of October 2019.



                                                _____________________________
                                                 United States Magistrate Judge

                                                 1
  ACTIVE 46730089v1
